Case 1:17-cr-00174 Document 86 Filed in TXSD on 10/30/18 Page 1 of 2

" dSt t Di t'ctCourt
uNlTED sTATEs DlsTRlcT couRT us“¢§§iher:§§m§r'$nexas

SOUTHERN DiSTRlCT OF TEXAS_ F\LED

BROWNSV|LLE DlVlSlON `
. ~- oct 3 0 2018
UN|TED STATES OF AMERICA § David J. Bradley, Clerk of Court
vs. . § CR|M|NAL NO. B-17-174-S|

JUAN CARLOS BAUT|STA §

suPl;RsEDlNG lNchTMl;NT

THE GRAND JURY CHARGES:

COUNT ONE
(Enticement of a Minor)

Between on or about January 19, 2017, through on or about February 8, 2017, in the
Southern District of Texas, Defendant,

JUAN CARLOS BAUT|STA,

did use a facility and means of interstate and foreign commerce, that is the |nternet and a
cellular phone, to knowingly and intentionally attempt to persuade, induce, and entice a
person whom defendant believed had not attained the age of 18 vyears, to engage in sexual
activity for which a person can be charged with a criminal offense under the laws of the State
of Texas, that is, the crime of Aggravated Sexual Assault, in violation of Texas Penal Code
§ 22.021(1)(B)(iii).

ln violation of Title 18, United States Code, Section 2422(b).

COUNT TWO
(Transfer of Obscene Materia| to a Minor)

On or about February 7, 2017, in the Southern District of Texas, and elsewhere,
JUAN CARLOS BAUT|STA, defendant, knowingly used KlK mobile messaging application,

an interactive computer service, which is a facility and means of interstate and foreign

Case 1:17-cr-00174 Document 86 Filed in TXSD on 10/30/18 Page 2 of 2

commerce and attempted to transfer to another individual who he knew had not attained the
age of sixteen years, obscene material, that is: Defendant JUAN CARLOS BAUT|STA used
the KlK messaging account to send to an undercover law enforcement agent (believing the
agent to be a minor female who had not attained the age of sixteen years) an image of an
erect penis.

ln violation of Title 18, United States Code, Section 1470.

NoTlc; oF FoRFEiTug§
18 u.s.c. § 2428(a)

Pursuant to Title 18, United States Code, Section 2428(a), the United States gives
the defendant notice that in the event of conviction for the violation charged in Count One of
the lndictment, the following is subject to forfeiture:

(1) All property, real or personal, that was used or intended to be used to commit or

to facilitate the commission of such violation; and

(2)All property, real or personal, constituting or derived from proceeds obtained,

directly or indirectly, as a result of such violation.

A TRUE BlLL:

 

FGREPERSON OF THE GRAND JURY

RYAN K. PATR|CK
UN|TED STATES A`I`I`ORN EY

Ql/m@.GA/\MT\

/Ana C. Cano
Assistant United States Attorney

 

